Citation Nr: 9900975	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  96-49 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for residuals of a ruptured 
spleen.


REPRESENTATION

Appellant represented by:	West Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



REMAND

The veteran served on active duty from March 1956 to March 
1959.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 1996 rating action that 
denied the veterans claim of service connection.  Service 
connection was denied by the RO because it was determined 
that injury due to a motor vehicle accident in which the 
veteran ruptured his spleen was not incurred in the line of 
duty.  

It appears clear from the available record that the veteran 
did indeed rupture his spleen during service when he was 
involved in a motor vehicle accident on September 23, 1956.  
The question raised by the evidence is whether such an injury 
was incurred in the line of duty.  Certain evidence has been 
received which indicates that the veteran was absent without 
authority at the time of the accident.  Specifically, 
official service records show that the veteran was found to 
be absent without authority as of 8:00 AM on September 21, 
1956, and had not returned to duty at the time of the 
accident.  The RO has found this information dispositive of 
the line of duty question.  However, it should be noted that 
the applicable regulation indicates, in part, that the line-
of-duty requirement will not be met only if the veteran was 
either avoiding duty by desertion or was absent without leave 
which absence materially interfered with the performance of 
military duty.  38 C.F.R. § 3.1(m)(1) (1998).

In short, injury incurred during a time when the military 
member was absent without leave is not enough to find that 
the injury was not in the line of duty.  The absence must 
have also materially interfered with the performance of 
military duty.  Id.  While it might be argued that any 
absence without authority would necessarily amount to a 
material interference with military duty; however, to draw 
such a conclusion would render the language of the regulation 
superfluous.  Therefore, in order to give effect to the 
language of the regulation, the Board must consider whether 
the veterans absence materially interfered with the 
performance of military duty.  

The veteran has testified that he was given a 3-day pass by 
his immediate supervisor and was therefore not technically 
absent without leave.  To support this contention, he has 
argued that his separation certificate does not show any time 
lost, and no adverse disciplinary action was taken against 
him following his return to military control.  He has also 
indicated that, as of September 21, 1956, he had finished 
both his basic military training, and an eight-week 
individual training session, and was merely awaiting orders 
to travel to Germany when his supervisor told him that he 
could take 3 days off.  If such a scenario is accurate, the 
question is raised as to whether it can be concluded that any 
absence without leave materially interfered with the 
performance of military duty.  Given the presumption of 
38 U.S.C.A. § 105(a), the Board finds that further 
development is required in order to decide whether 
§ 3.1(m)(1) has been satisfied by a preponderance of the 
evidence.  Smith v. Derwinski, 2 Vet.App. 241 (1992); Myore 
v. Brown, 9 Vet.App. 498 (1996).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should make another effort to 
obtain all of the veterans service 
personnel records, including any records 
that might show duty assignments during 
September 1956, training undertaken 
during that same time frame, and any 
record of adverse disciplinary action as 
a result of the veterans absence from 
duty.  Unit reports that might show 
passes issued during this period should 
also be sought.

2.  The RO should make specific findings, 
based on the evidence obtained, as to 
whether the veteran was expected to 
perform any military duties during the 
few days that he was considered absent 
without leave.  Additionally, 
adjudication should be undertaken of the 
issue of whether such absence, if it is 
determined that the veteran was in fact 
absent without authority, materially 
interfered with the performance of 
military duty.  § 3.1(m)(1).  If the 
benefit sought by the veteran is denied, 
a supplemental statement of the case 
should be issued.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
